Title: From James Madison to Timothy Pickering, 17 September 1825
From: Madison, James
To: Pickering, Timothy


        
          Montpellier Sepr. 17. 1825
        
        I have recd. Sir, your letter of the 7th. instant, inclosing Nos. 5 & 6. of the New England Farmer.
        I have not now the title which you supposed, to this mark of attention. Finding that I could not attend the Meetings of the Agricultural Society of Albemarle, held at a considerable distance from me, I made way, by resignation, for a successor to the presiding office who might do more justice to it. I have not however ceased to feel a due interest in the success of such

Institutions, nor lost my relish for instructive publications on subjects embraced by them. But I am compelled by other demands on my time, among them, other reading tasks in which I am in arrears, to abridge very much the portion allotted for works on husbandry. Hence my slight acquaintance with what has latterly appeared in that of Mr. Skinner, notwithstanding the merit of its Author & the value of its contents. The papers to which you refer as from yourself & Mr. Powell I had not looked into, and cannot therefore say more on the question between you, than that from the tenor of your letter & the pieces inclosed in it, Mr Powell has been defective in his extracts as well as hasty in some of his conclusions. Regarding you both as able & strenuous patrons of a valuable object, in our husbandry, I cannot but partake of the regret which must be felt at the collision which has taken place, and the wish that it may be terminated by satisfactory explanations.
        I congratulate you Sir on the vigorous health you enjoy at so advanced an age, & in which you give your Country an interest by a persevering application of it to the improvement of our rural Economy. With respect & good wishes
        
          James Madison
        
      